Per Curiam.
Appellant assigns as error the failure of the court to grant his motion to set aside the verdict. The exception upon .which this assignment of error is based is the only one which defendant sets out in his brief. All others, therefore, are deemed abandoned. Rule 28, Rules of Practice in the Supreme Court of North Carolina; State v. Strickland, 254 N.C. 658, 119 S.E. 2d 781.
Defendant argues that the presence of a “stranger” in the jury room creates such an “opportunity for corruption” that it invalidates a verdict. This thesis is not substantiated. “A motion for a new trial for incidents or misconduct of or affecting the jury is addressed to the discretion of the trial court.” 4 Strong, N. C. Index, Trial § 50 (1961). When the trial judge finds facts showing that neither the deliberations nor the verdict of the jury were in any manner influenced by the misconceived entrance of an outsider, and that there was no communication between such person and any iuror, his refusal to set aside the verdict is not reviewable. State v. Hill, 225 N.C. 74, 33 S.E. 2d 470.
In the trial below, we find
No error.